Citation Nr: 0202066	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  99-00 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
aggravation of a prolapsed colostomy.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
August 1973.  His claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Albuquerque, New Mexico, which implemented a May 
1998 BVA decision granting compensation for aggravation of a 
prolapsed colostomy due to VA surgery and assigned a 10 
percent rating, effective from May 1995.  Later, in an August 
1999 rating decision, the RO assigned 20 percent for this 
disability, effective from July 23, 1998.  Inasmuch as the 
grant of the 20 percent evaluation is not the maximum benefit 
under the rating schedule, the claim for a higher initial 
rating for aggravation of the veteran's prolapsed colostomy 
remains in controversy and is still a viable issue for 
appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  In that August 1999 decision, the 
RO also denied entitlement to a total disability rating based 
upon individual unemployability (TDIU) and to compensation 
under 38 U.S.C.A. § 1151 for a bladder disorder.

In an August 2000 decision, the Board found that the veteran 
was entitled to a higher rating of 30 percent for a prolapsed 
colostomy effective from the initial award of benefits in May 
1998.  In November 2000, the veteran filed a motion for 
reconsideration, which was later denied by a letter dated in 
January 2001.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Based on a May 2001 Joint Motion for Remand and to 
Stay Further Proceedings (Joint Motion), the Court issued an 
Order in June 2001, granting the Joint Motion and vacating 
the Board's August 2000 decision insofar as a rating in 
excess of 30 percent was denied and remanded the case to the 
BVA for readjudication and further development, if necessary, 
consistent with the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001). 

In a brief submitted in March 2000, the veteran's former 
representative appears to have raised the issues of 
entitlement to compensation benefits for muscle damage of the 
abdomen as a result of VA surgery performed in April 1992 and 
special monthly compensation due to loss of anal control.  As 
these issues have not been adjudicated, the Board refers them 
back to the RO for appropriate action.

In a July 2000 VA Form 646, the veteran's former 
representative indicated that the veteran's disability 
precluded him from obtaining or maintaining any form of 
gainful employment.  The Board construes this statement as a 
Notice of Disagreement (NOD) with the August 1999 RO 
decision, denying entitlement to TDIU; however, a review of 
the record shows that the RO has not issued a Statement of 
the Case (SOC) with regard to the denial of TDIU and this 
matter also is addressed in the remand section.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

In January 2002, the Board notified the veteran that it had 
granted a motion by the Paralyzed Veterans of America to 
withdraw as his representative.


REMAND

A preliminary review of the record discloses that additional 
action is required by the RO before further Board review of 
the claim.

As noted above, during the pendency of the appellant's 
appeal, the VCAA became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  VA has also revised the provisions of 38 C.F.R. § 
3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  The medical examination and request for records are 
in part to comply with the VCAA.

The most recent VA examination of the veteran's disability 
was in February 1999.  Although the February 1999 VA examiner 
stated that "[h]aving a colostomy, in and of itself, does not 
interfere with either obtaining nor sustaining gainful 
employment," more recent statements from the veteran and his 
former representative assert that the residuals of his 
colostomy have worsened since the most recent VA examination 
and that the veteran cannot hold a job because of his 
disability.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  The Board also notes that Dr. D. J. L, in 
his November 2000 statement, indicated that the veteran's 
colostomy that is "prolapsed is SEVERE and PERSISTANT, the 
worst that [he has] seen in my 20 years of Family practice."  
Under these circumstances, the Board is of the opinion that a 
further VA examination would be useful to fully assess the 
severity of the veteran's disability.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).

The RO should also determine if any additional VA or non-VA 
treatment records are available, as the duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  See 
38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered); Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

In the August 1999 rating decision, the RO also denied 
entitlement to TDIU.  In a December 1999 VA Form 646, the 
veteran's former representative indicated that the veteran's 
disability precluded him from obtaining or maintaining any 
form of gainful employment.  This statement is construed as 
an NOD with the August 1999 RO decision, denying entitlement 
to TDIU.  A review of the record, however, shows that the RO 
has not issued an SOC with regard to the denial of 
entitlement to TDIU.  When there has been an initial RO 
adjudication of a claim and an NOD has been filed as to its 
denial, thereby initiating the appellate process, the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  See Manlincon, 12 Vet. App. at 240-41.

Finally, the Board observes that entitlement to TDIU benefits 
is so closely intertwined with the issue of a higher rating 
for aggravation of a prolapsed colostomy, as it is the 
veteran's only service-connected disability, an SOC on TDIU 
benefits should not be rendered until further development has 
been completed on the higher rating issue, and thus are 
"inextricably intertwined."  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991). 


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for residuals of his colostomy.  
After obtaining any necessary 
authorizations from the veteran, the RO 
should attempt to secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. § 3.159 (2001).

2.  The RO also should review the entire 
file and undertake any additional 
development necessary to comply with the 
38 U.S.C.A. §5103A (West Supp. 2001) and 
38 C.F.R. § 3.159 (Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001)).

3.  After completion of these actions, 
the RO should schedule the veteran for an 
examination by a VA specialist to 
determine the severity of any residuals 
associated with his colostomy.  The 
veteran's claims file and a copy of this 
remand are to be provided to the examiner 
prior to the examination, and the 
examiner should so indicate in his 
report.  The examiner is requested to 
report complaints and clinical findings 
in detail.  All opinions expressed must 
be accompanied by a complete rationale in 
a typewritten report.

4.  The RO should furnish the veteran 
with a Statement of the Case summarizing 
the law and evidence pertinent to the 
veteran's claim of entitlement to a total 
disability rating based on individual 
unemployability.  The veteran should be 
clearly advised of the need to file a 
Substantive Appeal if he wishes to 
complete an appeal from that decision.  

5.  When the above development has been 
completed, the RO should review the 
expanded record and should readjudicate 
the veteran's claim of entitlement to a 
higher initial rating for aggravation of 
a prolapsed colostomy.  If the RO's 
determination remains unfavorable to the 
veteran, the veteran should then be 
furnished an appropriate Supplemental 
Statement of the Case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this Remand is to obtain additional 
development and to comply with the VCAA and the Court's 
holding in Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




